Exhibit 10.1
[America Service Group Inc. Letterhead]
November 7, 2008
Mr. Michael Catalano
544 Grand Oaks Drive
Brentwood, TN 37027
Dear Mr. Catalano:
Reference is made to that certain Separation Agreement and General Release dated
September 15, 2008 (the “Separation Agreement”) by and between you and America
Service Group Inc. (the “Company”) whereby, among other things, you agreed to
resign all positions you hold with the Company and each of its subsidiaries and
affiliates, including but not limited to, your position as Chief Executive
Officer of the Company, effective as of January 1, 2009. Notwithstanding certain
provisions of the Separation Agreement, we have mutually agreed that (i) you
will resign your position as Chief Executive Officer of the Company on
December 30, 2008 but will remain an employee of the Company and Chairman of the
Board of Directors on and through the Separation Date (as defined in the
Separation Agreement), (ii) all shares of restricted stock, stock options and
other equity awards that you hold, as referenced in Section 1(b) of the
Separation Agreement, will accelerate, immediately vest and be fully exercisable
without restriction on and as of December 30, 2008, and (iii) the Company will
pay you the consideration described in Sections 2(b), 2(c) and 2(d) of the
Separation Agreement on December 30, 2008. Except as expressly provided herein,
all other terms and conditions of the Separation Agreement shall remain in full
force and effect and shall not be amended by this letter. This letter may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall be deemed to be a single agreement.

            America Service Group Inc.
      By:   /s/ Richard D. Wright         Name:   Richard D. Wright       
Title:   Director: Authorized Signatory     

Agreed and accepted:

                /s/ Michael Catalano       Michael Catalano     

